On Motion for Rehearing on Motion to Remand.
A petition for rehearing has been filed and additional authorities cited.1 No fault can be found with these cases, but they have no application to the facts stated in the record. The affidavit of the plaintiff states the franchise of the defendant has been transferred to Crosby without the franchise property. If true, the defendant is occupying the streets of plaintiff city at sufferance. The defendant has acquired from time to time “other telephone lines, facilities, and equipment which have been so commingled, consolidated a/nd confused with the franchise properly as to be incapable of being disassociated or disassembled therefrom” and the department of public works has changed the *334ordinance rates. A cloud is cast upon the franchise right. Thompson v. Emmett Irr. Dist., 227 Fed. 560, 142 C. C. A. 192.
There is no positive, perfect, legal right, definite and determined, but rather a condition which a court of equity alone can unscramble, and decree definite relations. Myers and Phillips are clearly not necessary-parties. They have no interest in the result of this suit.
The motion on rehearing is denied.

 Raton Waterworks Co. v. Raton, 174 U. S. 360, 19 Sup. Ct. 719, 43 L. Ed. 1005; Walkley v. City of Muscatine, 6 Wall. 481, 18 L. Ed. 930, 931; Erin Tp., et al. v. Detroit & E. Plank Road Co., 115 Mich. 465, 73 N. W. 556, 558; Moore v. Brooklyn City R. Co., 108 N. Y. 98, 15 N. E. 191; People v. R. R. Co., 24 N. Y. 261, 82 Am. Dec. 295; Thompson v. Allen County, 115 U. S. 550, 6 Sup. Ct. 140, 29 L. Ed. 472, 475; Blue Point Oyster Co. v. Haagenson (D. C.) 209 Fed. 278; Rutland Marble Co. v. Ripley, 10 Wall, 339, 19 L. Ed. 955; Western Union Tel. Co. v. Penn Co., 129 Fed. 849, 870, 64 C. C. A. 285, 68 L. R. A. 968; Texas & Pac. R. Co. v. City of Marshall, 136 U. S. 393, 10 Sup. Ct. 846, 34 L. Ed. 385; Broadway Ins. Co. v. Chicago G. W. R. Co. (C. C.) 101 Fed. 508; Ayres v. Wiswall, 112 U S. 187, 5 Sup. Ct. 90, 28 L. Ed. 693-695; Evans v. Felton (C. C.) 96 Fed. 176.